     Case 3:20-cv-00195-GPC-AGS Document 13 Filed 04/29/20 PageID.81 Page 1 of 6


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   TERRY LEWIS,                                       Case No.: 20cv0195 GPC (AGS)
12                                    Petitioner,
                                                        ORDER: (1) DENYING SECOND
13   v.                                                 MOTION TO PROCEED IN FORMA
                                                        PAUPERIS [ECF No. 12] AS MOOT;
14   HON. JANIS SAMMARTINO, et al.,
                                                        and (2) DISMISSING CASE WITHOUT
15                                                      PREJUDICE AND WITH LEAVE TO
                                    Respondent.         AMEND; and (3) DENYING REQUEST
16
                                                        FOR EXTENSION OF TIME AS
17                                                      MOOT [ECF NO. 10]
18         Petitioner, a state prisoner proceeding pro se, submitted a Petition for Writ of
19   Habeas Corpus pursuant to 28 U.S.C. § 2254 on January 15, 2020, to the United States
20   District Court for the Central District of California. (ECF No. 1.) On January 30, 2020,
21   the case was transferred to this Court. (ECF No. 3.) This Court dismissed the action
22   without prejudice and with leave to amend on February 19, 2020, and Petitioner was
23   given until April 6, 2020 to either pay the $5.00 filing fee or submit adequate proof of his
24   inability to pay the fee, and to file a First Amended Petition that cured the pleading
25   deficiencies outlined in the Court’s Order. (Id.)
26         On March 23, 2020, Petitioner filed a Motion to Proceed in Forma Pauperis and a
27   First Amended Petition. (ECF Nos. 7-8.) On April 6, 2020, the Court granted the
28   Motion to Proceed in Forma Pauperis and dismissed the case without prejudice and with

                                                    1
                                                                                 20cv0195 GPC (AGS)
     Case 3:20-cv-00195-GPC-AGS Document 13 Filed 04/29/20 PageID.82 Page 2 of 6


 1   leave to amend. (ECF No. 9.) Petitioner was given until June 5, 2020, to file a Second
 2   Amended Petition. (Id.)
 3         On April 22, 2020, Petitioner filed a Second Amended Petition and a second
 4   Motion to Proceed in Forma Pauperis. (ECF Nos. 11-12.)
 5                       MOTION TO PROCEED IN FORMA PAPERIS
 6         Petitioner was granted in forma pauperis status on April 6, 2020. (ECF No. 9.)
 7   Accordingly the Court DENIES Petitioner’s second Motion to Proceed in Forma Pauperis
 8   [ECF No. 12] as moot.
 9                     FAILURE TO NAME A PROPER RESPONDENT
10         Review of the Petition reveals that Petitioner has again failed to name a proper
11   respondent. On federal habeas, a state prisoner must name the state officer having
12   custody of him as the respondent. Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir.
13   1996) (citing Rule 2(a), 28 U.S.C. foll. § 2254). Federal courts lack personal jurisdiction
14   when a habeas petition fails to name a proper respondent. See id.
15         The warden is the typical respondent. However, “the rules following section 2254
16   do not specify the warden.” Id. “[T]he ‘state officer having custody’ may be ‘either the
17   warden of the institution in which the petitioner is incarcerated . . . or the chief officer in
18   charge of state penal institutions.’” Id. (quoting Rule 2(a), 28 U.S.C. foll. § 2254
19   advisory committee’s note). If “a petitioner is in custody due to the state action he is
20   challenging, ‘[t]he named respondent shall be the state officer who has official custody of
21   the petitioner (for example, the warden of the prison).’” Id. (quoting Rule 2, 28 U.S.C.
22   foll. § 2254 advisory committee’s note).
23         A long-standing rule in the Ninth Circuit holds “that a petitioner may not seek [a
24   writ of] habeas corpus against the State under . . . [whose] authority . . . the petitioner is
25   in custody. The actual person who is [the] custodian [of the petitioner] must be the
26   respondent.” Ashley v. Washington, 394 F.2d 125, 126 (9th Cir. 1968). This requirement
27   exists because a writ of habeas corpus acts upon the custodian of the state prisoner, the
28   person who will produce “the body” if directed to do so by the Court. “Both the warden

                                                    2
                                                                                    20cv0195 GPC (AGS)
     Case 3:20-cv-00195-GPC-AGS Document 13 Filed 04/29/20 PageID.83 Page 3 of 6


 1   of a California prison and the Director of Corrections for California have the power to
 2   produce the prisoner.” Ortiz-Sandoval, 81 F.3d at 895. Here, Petitioner has incorrectly
 3   named “Hon. Janis Sammartino, Warden David Baughman, United States Department of
 4   Justice, Attorney General, and Judge Thompson,” as Respondents. In order for this Court
 5   to entertain the Petition filed in this action, Petitioner must name the warden in charge of
 6   the state correctional facility in which Petitioner is presently confined or the Secretary of
 7   the California Department of Corrections and Rehabilitation. Brittingham v. United
 8   States, 982 F.2d 378, 379 (9th Cir. 1992) (per curiam).
 9      FAILURE TO ALLEGE EXHAUSTION OF STATE JUDICIAL REMEDIES
10         Petitioner has also failed to demonstrate he has exhausted his state judicial
11   remedies with respect to his claims. Habeas petitioners who wish to challenge either
12   their state court conviction or the length of their confinement in state prison, must first
13   exhaust state judicial remedies. 28 U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S.
14   129, 133-34 (1987). To exhaust state judicial remedies, a California state prisoner must
15   present the California Supreme Court with a fair opportunity to rule on the merits of
16   every issue raised in his or her federal habeas petition. 28 U.S.C. § 2254(b), (c);
17   Granberry, 481 U.S. at 133-34. Moreover, to properly exhaust state court remedies a
18   petitioner must allege, in state court, how one or more of his or her federal rights have
19   been violated. The Supreme Court in Duncan v. Henry, 513 U.S. 364 (1995) reasoned:
20   “If state courts are to be given the opportunity to correct alleged violations of prisoners’
21   federal rights, they must surely be alerted to the fact that the prisoners are asserting
22   claims under the United States Constitution.” Id. at 365-66 (emphasis added). For
23   example, “[i]f a habeas petitioner wishes to claim that an evidentiary ruling at a state
24   court trial denied him [or her] the due process of law guaranteed by the Fourteenth
25   Amendment, he [or she] must say so, not only in federal court, but in state court.” Id. at
26   366 (emphasis added).
27         Nowhere on the Petition does Petitioner allege that he raised his claims in the
28   California Supreme Court. If Petitioner has raised his claims in the California Supreme

                                                    3
                                                                                   20cv0195 GPC (AGS)
     Case 3:20-cv-00195-GPC-AGS Document 13 Filed 04/29/20 PageID.84 Page 4 of 6


 1   Court he must so specify. “The burden of proving that a claim has been exhausted lies
 2   with the petitioner.” Matthews v. Evatt, 105 F.3d 907, 911 (4th Cir. 1997); see Breard v.
 3   Pruett, 134 F.3d 615, 619 (4th Cir. 1998); Lambert v. Blackwell, 134 F.3d 506, 513 (3d
 4   Cir. 1997); Oyler v. Allenbrand, 23 F.3d 292, 300 (10th Cir. 1994); Rust v. Zent, 17 F.3d
 5   155, 160 (6th Cir. 1994).
 6         Further, the Court cautions Petitioner that under the Antiterrorism and Effective
 7   Death Penalty Act of 1996 (AEDPA) a one-year period of limitation shall apply to a
 8   petition for a writ of habeas corpus by a person in custody pursuant to the judgment of a
 9   State court. The limitation period shall run from the latest of:
10         (A) the date on which the judgment became final by the conclusion of direct
           review or the expiration of the time for seeking such review;
11
12         (B) the date on which the impediment to filing an application created by
           State action in violation of the Constitution or laws of the United States is
13
           removed, if the applicant was prevented from filing by such State action;
14
           (C) the date on which the constitutional right asserted was initially
15
           recognized by the Supreme Court, if the right has been newly recognized by
16         the Supreme Court and made retroactively applicable to cases on collateral
           review; or
17
18         (D) the date on which the factual predicate of the claim or claims presented
           could have been discovered through the exercise of due diligence.
19
20   28 U.S.C. § 2244(d)(1)(A)-(D) (West 2006).
21         The statute of limitations does not run while a properly filed state habeas corpus
22   petition is pending. 28 U.S.C. § 2244(d)(2); see Nino v. Galaza, 183 F.3d 1003, 1006
23   (9th Cir. 1999). But see Artuz v. Bennett, 531 U.S. 4, 8 (2000) (holding that “an
24   application is ‘properly filed’ when its delivery and acceptance [by the appropriate court
25   officer for placement into the record] are in compliance with the applicable laws and
26   rules governing filings.”). However, absent some other basis for tolling, the statute of
27   limitations does run while a federal habeas petition is pending. Duncan v. Walker, 533
28   U.S. 167, 181-82 (2001).

                                                   4
                                                                                 20cv0195 GPC (AGS)
     Case 3:20-cv-00195-GPC-AGS Document 13 Filed 04/29/20 PageID.85 Page 5 of 6


 1               FAILURE TO STATE A COGNIZABLE FEDERAL CLAIM
 2         On the first page of his Petition, Petitioner refers to section 1983. (Am. Pet., ECF
 3   No. 11 at 1.) In the body of the petition he claims he was placed in a cell with another
 4   inmate who was positive for the COVID-19 virus and that he was attacked and beaten by
 5   prison guards. (Id. at 2-6.) These claims are not cognizable on federal habeas corpus
 6   review because they do not challenge the constitutional validity or duration of
 7   confinement. See 28 U.S.C. § 2254(a); Preiser v. Rodriguez, 411 U.S. 475, 500 (1973);
 8   Heck v. Humphrey, 512 U.S. 477, 480-85 (1994). Challenges to the fact or duration of
 9   confinement are brought by petition for a writ of habeas corpus, pursuant to 28 U.S.C.
10   § 2254; challenges to conditions of confinement are brought pursuant to the Civil Rights
11   Act, 42 U.S.C. § 1983. See Preiser, 411 U.S. at 488-500. When a state prisoner is
12   challenging the very fact or duration of his physical imprisonment, and the relief he seeks
13   is a determination that he is entitled to immediate release or a speedier release from that
14   imprisonment, his sole federal remedy is a writ of habeas corpus. Id. at 500. On the
15   other hand, a 42 U.S.C. § 1983 action is a proper remedy for a state prisoner who is
16   making a constitutional challenge to the conditions of his prison life, but not to the fact or
17   length of his custody. Id. at 499; McIntosh v. United States Parole Comm’n, 115 F.3d
18   809, 811-12 (10th Cir. 1997).
19         Additionally, in accordance with Rule 4 of the rules governing § 2254 cases,
20   Petitioner has failed to allege that his state court conviction or sentence violates the
21   Constitution of the United States. Title 28, United States Code, § 2254(a), sets forth the
22   following scope of review for federal habeas corpus claims:
23                The Supreme Court, a Justice thereof, a circuit judge, or a district
           court shall entertain an application for a writ of habeas corpus in behalf of a
24
           person in custody pursuant to the judgment of a State court only on the
25         ground that he is in custody in violation of the Constitution or laws or
           treaties of the United States.
26
27   28 U.S.C. § 2254(a) (emphasis added). See Hernandez v. Ylst, 930 F.2d 714, 719 (9th
28   Cir. 1991); Mannhalt v. Reed, 847 F.2d 576, 579 (9th Cir. 1988). Thus, to present a

                                                    5
                                                                                   20cv0195 GPC (AGS)
     Case 3:20-cv-00195-GPC-AGS Document 13 Filed 04/29/20 PageID.86 Page 6 of 6


 1   cognizable federal habeas corpus claim under § 2254, a state prisoner must allege both
 2   that he is in custody pursuant to a “judgment of a State court,” and that he is in custody in
 3   “violation of the Constitution or laws or treaties of the United States.” See 28 U.S.C.
 4   § 2254(a). In the Petition, Petitioner asks to be paroled and to have his strike convictions
 5   stricken pursuant to Romero v. Superior Court. (ECF No. 11 at 4-5.) While Petitioner
 6   seeks to be released from custody, he does not claim he is “in custody in violation of the
 7   Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254.
 8                                        CONCLUSION
 9         For the foregoing reasons, the Court DENIES the request to proceed in forma
10   pauperis as moot and DISMISSES the case without prejudice and with leave to amend.
11   If Petitioner wishes to challenge the validity of his state court conviction or sentence and
12   have this case reopened, he must, no later than July 6, 2020, submit a Third Amended
13   Petition that cures the pleading deficiencies outlined in this Order. If Petitioner wishes to
14   challenge the conditions of his confinement pursuant to 42 U.S.C. § 1983, he must file a
15   new case with a new 42 U.S.C. § 1983 complaint which will be given a new case
16   number. Petitioner is cautioned that if he does not file a Third Amended Petition that
17   cures the pleading deficiencies outlined in this Order, he will not be given further leave to
18   amend and will have to file a new habeas corpus petition that will be given a new case
19   number.
20         The Clerk of Court is directed to mail Petitioner a blank Second Amended
21   Petition pursuant to 28 U.S.C. § 2254 form and a blank Civil Rights Complaint
22   pursuant to 42 U.S.C. § 1983 form together with a copy of this Order.
23         The Court also DENIES Petitioner’s request for extension of time to file his
24   amended petition as moot.
25         IT IS SO ORDERED.
26   Dated: April 29, 2020
27
28

                                                   6
                                                                                 20cv0195 GPC (AGS)
